yUl^l-CXS TO T~W c:V&y~Vi of r,Ve C2o\ayT ofcnw^c                           ^
            (7   et.     o       r      j   -r- n               APTertVT*




       ^,0^: A ,             30, 01V4
        d.c>-Pv 1A>\\ \$J$) .           5^a Wr fiUv^
      Pro ^e, W        I/jctI Wv-e Jvv>c6 -fdU/vd orVifi*-


        Av>7 Kw4 of" \v>-fovv^^r^Qv> Ni v^> t/>cW




                                                     •BECEIViDJff
                                                COURT OF CRIMINAL APPEALS
                                                       FEB 02 2015

                                                    -AtetAftstarGlBrr